Citation Nr: 0630263	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-24 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
service-connected hearing impairment.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from July 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied entitlement to a compensable 
evaluation for service-connected hearing impairment and 
continued a 10 percent disability evaluation for service-
connected tinnitus.  

The veteran testified before the undersigned Veterans Law 
Judge via video conference in February 2006.  A transcript of 
the hearing isof record.

In a decision of April 2006, the Board, in pertinent part, 
remanded the issue as to a compensable evaluation for hearing 
impairment to the RO, and stayed the issue as to an increased 
evaluation for tinnitus due to then-pending litigation.

In a June 2006 rating decision (issued in July 2006), the RO 
increased the disability evaluation for service-connected 
hearing impairment to 40 percent, effective January 2005.  
The veteran was advised of the grant of the increased rating 
by a rating decision and Supplemental Statement of the Case 
(SSOC) dated in June 2006 (issued in July 2006).  However, he 
did not withdraw his appeal.  In AB v. Brown,
6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy even if it 
is partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continued.



FINDING OF FACT

In July 2006, prior to the promulgation of a decision in the 
appeal, the veteran submitted a written statement on a VA 
Form 21-4138, withdrawing his appeal as to the issues of 
entitlement to increased evaluations for service-connected 
hearing impairment and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of entitlement to increased evaluations 
for service-connected hearing impairment and tinnitus have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R.
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2006).

The veteran filed a substantive appeal (VA Form 9) in June 
2004 with respect to multiple issues, including entitlement 
to increased evaluations for service-connected hearing 
impairment and tinnitus.  In June 2006, on remand from the 
Board, the RO increased the veteran's disability evaluation 
for his hearing impairment to 40 percent, effective from 
January 2005.  In July 2006, the veteran submitted a 
statement on VA Form 21-4138 indicating that he was satisfied 
with the increase for service-connected hearing impairment 
and wished to withdraw the appeal on the issues of 
entitlement to increased evaluations for hearing impairment 
and tinnitus.  


As the veteran has withdrawn his appeal as to the issues of 
entitlement to increased evaluations for service-connected 
hearing impairment and tinnitus, there remain no allegations 
of error of fact or law for appellate consideration on these 
issues.  Therefore, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to entitlement to increased evaluations for 
service-connected hearing impairment and tinnitus, and these 
issues are dismissed without prejudice.


ORDER

The appeal as to the issues of entitlement to increased 
evaluations for service-connected hearing impairment and 
tinnitus is dismissed.  




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


